Judgment, Supreme Court, *415New York County (Richard Lowe III, J.) rendered June 29, 1989, convicting defendant, after a jury trial, of two counts of robbery in the second degree and sentencing him, as a second violent felony offender, to an indeterminate term of imprisonment of 6 to 12 years, unanimously affirmed.
Defendant and his co-defendant were apprehended after two police officers saw them jump out of their van, attack and rob complainant, and leave him on the ground unconscious.
Defendant urges that he was denied due process due to the "antagonistic” defense presented by the co-defendant at their joint trial. This claim is unpreserved (CPL 470.05 [2]), and we decline to review it. Were we to review it in the interest of justice, we would nonetheless find it to be without merit. The core of each defense presented to the court clearly was not in irreconcilable conflict with the other. (People v Mahboubian, 74 NY2d 174, 184.) Moreover, even if the defenses can be seen as being in conflict, there was no significant danger that the conflict alone would lead the jury to infer defendant’s guilt. (Supra.)
We also find that defendant’s imposed sentence was appropriate under the circumstances. Concur—Sullivan, J. P., Milonas, Wallach, Ross and Kassal, JJ.